Name: Council Regulation (EC) No 1435/98 of 29 June 1998 prohibiting imports of Atlantic blue-fin tuna (Thunnus thynnus) originating in Belize, Honduras, and Panama
 Type: Regulation
 Subject Matter: America;  international trade;  fisheries;  tariff policy
 Date Published: nan

 Avis juridique important|31998R1435Council Regulation (EC) No 1435/98 of 29 June 1998 prohibiting imports of Atlantic blue-fin tuna (Thunnus thynnus) originating in Belize, Honduras, and Panama Official Journal L 191 , 07/07/1998 P. 0013 - 0014COUNCIL REGULATION (EC) No 1435/98 of 29 June 1998 prohibiting imports of Atlantic blue-fin tuna (Thunnus thynnus) originating in Belize, Honduras, and PanamaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas fishery resources, which are an exhaustible natural resource, must be protected in the interests of biological balances and global food security;Whereas the European Community recognises the authority and the responsibility of the competent international organisations for stocks fished in international waters, and actively encourages their action; whereas the Community therefore subscribes to the objectives fixed by the International Commission for the Conservation of Atlantic Tuna (ICCAT) and endorses the measures in its 1994 and 1996 recommendations aimed at ensuring the effectiveness of the blue-fin tuna conservation programme;Whereas the European Community has become a Contracting Party to ICCAT, as from 14 November 1997, and is therefore bound to implement the measures in question; whereas implementation must be handled by the Community, which has sole competence in the matter; whereas overfishing of Atlantic blue-fin tuna caused ICCAT to adopt an action plan in 1994 to ensure the effectiveness of measures to conserve the species; whereas the stocks concerned cannot be managed effectively by the ICCAT contracting parties, whose fishermen are obliged to reduce their catches of Atlantic blue-fin tuna, unless all non-contracting parties cooperate with ICCAT and comply with its conservation and management measures;Whereas in 1995 ICCAT identified Belize, Honduras and Panama as countries whose vessels fish Atlantic blue-fin tuna in a manner prejudicial to the organisation's measures to conserve the species, substantiating its findings with data concerning catches, trade and the observation of vessels;Whereas ICCAT's attempts to encourage the three countries to comply with measures for the conservation and management of Atlantic blue-fin tuna have been to no avail;Whereas ICCAT has instructed the contracting parties to take appropriate measures to prohibit imports from Belize, Honduras and Panama of Atlantic blue-fin tuna products in any form; whereas this measure will be lifted as soon as it is established that the countries in question have brought their fishing practices into line with ICCAT's measures; whereas this measure must therefore be implemented by the Community;Whereas this measure is compatible with the Community's obligations under other international agreements,HAS ADOPTED THIS REGULATION:Article 1 1. The release for free circulation in the Community of Atlantic blue-fin tuna (Thunnus thynnus) of CN codes 0302 39 11, 0302 39 91, 0303 49 21, 0303 49 23, 0303 49 29, ex 0303 49 90, ex 0304 10 98, ex 0304 20 45, ex 0305 20 00, ex 0305 30 90, ex 0305 49 80, ex 0305 59 90, ex 0305 69 90, ex 1604 14 11, ex 1604 14 16, ex 1604 14 18 and ex 1604 20 70 originating in Belize, Honduras and Panama is hereby prohibited.2. The landing of products mentioned in paragraph 1 for the purposes of Community transit is hereby prohibited.Article 2 This Regulation shall not apply to quantities of the products referred to in Article 1(1) which can be shown to the satisfaction of the competent national authorities to have been under way to Community territory on the date of its entry into force and which are released for free circulation no later than fourteen days after that date.Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 June 1998.For the CouncilThe PresidentR. COOK